Citation Nr: 0613838	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-20 694A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted from July 29, 1998, for 
hypertension?  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to August 
1977 and from November 1990 to June 1991.  The veteran also 
had other periods of service in a reserve component. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The claim was certified to the Board by the Providence, Rhode 
Island RO.  


FINDING OF FACT

In May 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of 
this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, through her authorized 
representative's April 2006 letter received by the Board in 
May 2006, has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


